Exhibit 99.1 Form No. 28 (B7) CertificateNo145835 COMPANIES ACTS, 1 NOTICE of CONSOLIDATION and DIVISION, or CONVERSION into STOCK of SHARES, or of the Re-Conversion into Share of Stock, or of the Subdivision or Redemption or Cancellation of Shares of ICON Public Limited Company specifying, as the case may be, the sharesconsolidated, divided, converted, subdivided, redeemed or cancelled, or the Stock reconverted. Pursuant to Section 69 of theCompanies Act, 1963 This Notice is to be signed by a Director, or the Secretary of the Company Presented by A&L Goodbody 25/28North Wall Quay IFSC, Dublin 1 TO THE REGISTRAR OF JOINT STOCK COMPANIES ICON PUBLIC LIMITED COMPANY hereby gives you notice in accordance with S.69 of the Companies Acts, 1963 - 2013, that* Ina series of transactions during May 2014, as set out below, 291,190 shares in the capital of the Company were redeemed by ICON Public Limited Company (the "Company") and upon redemption were subsequently cancelled by the Company. 14-May-14 15-May-14 21-May-14 27-May-14 28-May-14 Dated the 3RD day
